
	
		III
		111th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Webb, Mr.
			 Lieberman, Mr. Byrd,
			 Mr. Burris, Mr.
			 Lautenberg, Mr. Hatch,
			 Mr. Kaufman, Mr. McCain, Mr.
			 Merkley, Mr. Feingold,
			 Mrs. Boxer, Mr.
			 Brown of Ohio, Ms. Klobuchar,
			 Mr. Levin, Mr.
			 Casey, and Mr. Cardin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the cultural and historical
		  significance of Nowruz, expressing appreciation to Iranian-Americans for their
		  contributions to society, and wishing Iranian-Americans and the people of Iran
		  a prosperous new year.
	
	
		Whereas Nowruz marks the traditional Iranian New Year,
			 which originated in ancient Persia, and dates back more than 3,000
			 years;
		Whereas Nowruz, meaning a “New Day”, occurs on the vernal
			 equinox and celebrates the arrival of spring;
		Whereas Nowruz symbolizes a time of renewal and community,
			 harkens the departure from the trials and tribulations of the previous year,
			 and brings hope for the New Year;
		Whereas Nowruz is celebrated by nearly 300,000,000
			 Iranians and other peoples all over the world, including in the United States,
			 Iran, and other countries in Central Asia, South Asia, Caucasus, Crimea, and
			 the Balkan regions;
		Whereas Nowruz is celebrated by more than 1,000,000
			 Iranian-Americans of all backgrounds, including those with Baha’i, Christian,
			 Jewish, Muslim, Zoroastrian, and non-religious backgrounds;
		Whereas the people of Iran have a long history of
			 celebrating Nowruz and are congratulated for their bringing in of the New
			 Year;
		Whereas Nowruz embodies the tradition that each
			 individual’s thinking, speaking, and conduct should always be virtuous and the
			 ideal of compassion for our fellow human beings regardless of ethnicity or
			 religion, and symbolizes a time of renewal and community;
		Whereas the United States is a melting pot of ethnicities
			 and religion and Nowruz contributes to the richness of American culture and is
			 consistent with our founding principles of peace and prosperity for all;
		Whereas in 539 B.C., Cyrus the Great established one of
			 the earliest charters on human rights, which abolished slavery and allowed for
			 freedom of religion, and this marker in Iranian history has had significant
			 impact on the respect for human rights that Iranian-Americans carry
			 today;
		Whereas Nowruz serves to remind the people of the United
			 States of the many noteworthy and lasting contributions of Iranian-Americans to
			 the social and economic fabric of society in the United States;
		Whereas Iranian-Americans continue to make contributions
			 in all sectors of public life in the United States, including as government,
			 military, and law enforcement officials working to uphold the Constitution of
			 the United States and to protect all people in the United States;
		Whereas Iranian-Americans are vibrant, peaceful, and
			 law-abiding citizens, many of whom are of the Baha'i, Christian, Jewish,
			 Muslim, and Zoroastrian faiths; and
		Whereas the Iranian-American community continues to enrich
			 the tapestry of the diversity in the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the cultural and historical
			 significance of Nowruz;
			(2)encourages the
			 peaceful observance of the Nowruz holiday in Iran, and strongly supports the
			 right of all Iranians to exercise freedom of assembly, freedom of expression,
			 and freedom of speech;
			(3)expresses its
			 appreciation for the contributions of Iranian-Americans to society in the
			 United States in observance of Nowruz; and
			(4)wishes
			 Iranian-Americans and the people of Iran and all those who observe this holiday
			 a prosperous new year.
			
